         Case 1:19-cv-10710-ALC-SLC Document 14 Filed 05/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
S.P. et al.,

                                Plaintiffs,

         against
                                                          CIVIL ACTION NO.: 19 Civ. 10710 (ALC) (SLC)

                                                                    ORDER SFOR PROPOSED
NEW YORK CITY DEPARTMENT OF EDUCATION,
                                                                   CASE MANAGEMENT PLAN
                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Per the Court’s Order at ECF No. 13, the parties were directed to file a Report of Rule 26(f)

Meeting and Proposed Case Management Plan, via ECF by May 21, 2020. The parties have not

done so, and are ORDERED to submit the report and case management plan by May 27, 2020 so

that the Court can review it ahead of the initial conference scheduled for May 28, 2020.



Dated:             New York, New York
                   May 26, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
